On the 28th day of November, 1906, Henry Schafer filed his petition in the office of the county clerk of Custer county, praying that license to sell malt, spirituous, and vinous liquors at retail in the city of Weatherford be granted him. A protest was filed against the issuance of said license, and from the action of the board of county commissioners thereon, appeal was taken to the judge of the district court, and on a hearing the board of commissioners were directed to issue the license to the said applicant as prayed for in his petition. A motion for new trial was filed and overruled, and a petition in error with case-made was filed in the Supreme Court of the territory, and the *Page 405 
same is now before us for our consideration by reason of our succession to that court.
We are called on by plaintiffs in error to take up and consider the issues involved and render judgment in the case. Licenses by the local government to sell malt, spirituous, and vinous liquors are no longer issued in Oklahoma, and as no practical result could flow from any judgment which we might render, following the practice which has been adopted in this court in other cases of similar character, the case must be dismissed. The rule obtaining, with authority supporting it, is well stated by Mr. Chief Justice Kane in Conly v. Overholser etal., 22 Okla. 623, 98 P. 331, an opinion recently handed down by this court wherein he states:
"Since the case was tried below, the territories of Oklahoma and Indian Territory have been erected into the state of Oklahoma, and constitutional prohibition prevails throughout the state. Under such circumstances this case falls fully within the rule laid down in C., R.I.   P. Ry. Co. v.Territory, 21 Okla. 329, 97 P. 265; Freeman v. Board ofMedical Examiners, 20 Okla. 610, 95 P. 229; Burkhalter v.Smith, 20 Okla. 625, 95 P. 241, Harman v. Burt, 20 Okla. 509,94 P. 528, and Parker et al. v. Territory, 20 Okla. 851,94 P. 175, wherein it is held that 'the Supreme Court will not decide abstract or hypothetical cases disconnected from the granting of actual relief, or from the determination of which no practical relief can follow.' "
The cause is accordingly dismissed.
All the Justices concur. *Page 406